Case 2:20-cv-04330-RSWL-PD Document 5 Filed 07/08/20 Page 1 of 6 Page ID #:98
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

    Case No.: CV 20-04330 RSWL (PD)                             Date: July 8, 2020
    Title:    Michael C. Meyers v. The People of the State of California



    Present:    The Honorable Patricia Donahue, U.S. Magistrate Judge

                Isabel Martinez                                   N/A
                 Deputy Clerk                           Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                  Attorneys Present for
                                                              Defendant(s):

                     N/A                                               N/A

Proceedings:          (In Chambers) Order to Show Cause Why First
                      Amended Petition Should Not be Summarily
                      Dismissed as Second and Successive

I.       Introduction
      On May 13, 2020, Michael C. Myers 1 (“Petitioner”) filed a Petition for
Writ of Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
§ 2254 challenging his 1996 conviction. He subsequently filed a First
Amended Petition (“FAP”) on June 22, 2020. [Dkt. No. 4.] The FAP appears
subject to dismissal because it is second and/or successive. The Court will not
make a final determination regarding whether the FAP should be dismissed,
however, without giving Petitioner an opportunity to address this issue.
II.      Procedural History
      On January 23, 1996, Petitioner was convicted in Los Angeles County
Superior Court of possession of a firearm by a felon in violation of California
Penal Code section 12021(a)(1). Petitioner was sentenced under the three-
strikes law to 25 years to life with the possibility of parole.



1   Petitioner indicates that this is the true spelling of his name.


CV-90 (05/15)                     CIVIL MINUTES - GENERAL                      Page 1 of 6
Case 2:20-cv-04330-RSWL-PD Document 5 Filed 07/08/20 Page 2 of 6 Page ID #:99
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

    Case No.: CV 20-04330 RSWL (PD)                             Date: July 8, 2020
    Title:    Michael C. Meyers v. The People of the State of California


      Petitioner first appealed his conviction to the California Court of
Appeal, which affirmed in part and remanded to the trial court with
directions on February 26, 1997. 2 Petitioner filed a petition for review in the
California Supreme Court, which was denied on May 21, 1997. 3
       Petitioner again appealed his conviction to the California Court of
Appeal, which affirmed in full on January 19, 1999. 4 Petitioner filed a
petition for review in the California Supreme Court, which was denied on
April 14, 1999. 5
      Since 1999, Petitioner has initiated at least 13 habeas actions in the
California Court of Appeal. 6 On February 10, 2020 the California Court of
Appeal summarily denied Petitioner’s most recent petition. 7 On April 15,
2020, the California Supreme Court also summarily denied his petition. 8
      In October 1999, Petitioner filed his first Petition for Writ of Habeas
Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254 in this
Court challenging his 1996 conviction. The Petition was dismissed without
prejudice. His second § 2254 Petition (the “2001 Petition) challenging his
1996 conviction was considered on the merits and dismissed with prejudice.

2 https://appellatecases.courtinfo.ca.gov (Case No. B101139). The Court takes
judicial notice of its own records and files as well as Petitioner's prior proceedings in
the state courts. Fed. R. Evid. 201(b)(2); Harris v. County of Orange, 682 F. 3d 1126,
1131-32 (9th Cir. 2012).
3   https://appellatecases.courtinfo.ca.gov (Case No. S060307).
4   https://appellatecases.courtinfo.ca.gov (Case No. B117230).
5   https://appellatecases.courtinfo.ca.gov (Case No. S076637).
6https://appellatecases.courtinfo.ca.gov (Case Nos. B168557, B177639, B182268,
B206205, B218101, B221049, B237065, B247691, B256070, B275605, B290823,
B293345, B303843).
7   https://appellatecases.courtinfo.ca.gov (Case No. B303843).
8   FAP at 30; see also https://appellatecases.courtinfo.ca.gov (Case No. S260951).


CV-90 (05/15)                    CIVIL MINUTES - GENERAL                        Page 2 of 6
Case 2:20-cv-04330-RSWL-PD Document 5 Filed 07/08/20 Page 3 of 6 Page ID #:100
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

     Case No.: CV 20-04330 RSWL (PD)                             Date: July 8, 2020
     Title:    Michael C. Meyers v. The People of the State of California


 The 2001 Petition raised several claims based on the denial of suppression
 motions, the effectiveness of trial and appellate counsel, and the sentencing
 enhancement based on prior convictions. The 2001 Petition was denied on the
 merits, and this Court and the Ninth Circuit denied Petitioner’s request for a
 certificate of appealability. 9
       On January 30, 2006, Petitioner filed a third habeas petition
 challenging his 1996 conviction. Petitioner raised prior claims and alleged
 that trial counsel provided ineffective assistance by failing to locate and call
 an anonymous witness who provided a police officer with information that
 informed the officer’s decision to detain Petitioner, and that as a consequence
 Petitioner’s Sixth Amendment confrontation right was also violated. This
 Court dismissed it as an unauthorized second or successive petition, and this
 Court and the Ninth Circuit denied Petitioner’s request for a certificate of
 appealability. 10
       On February 27, 2008, Petitioner filed his fourth petition which
 challenged the sentence imposed in the 1996 conviction. Petitioner asserted
 that the prosecution breached the plea agreement behind a 1983 conviction
 and used that conviction against him for the three-strikes law. This Court
 dismissed it as an unauthorized second or successive petition. 11




 9Myers v. Early, CV 99-11205-NM (EE) Dkt. No. 14; Meyers v. Rocha, CV 01-06964-
 NM (RZ) Dkt. No. 20; Myers v. Dir. Of Cal. Dep’t of Corr., No. 02-55944 (9th Cir.
 Dec. 13, 2002 Order).
  See Myers v. Kane, No. 2:06-cv-00561-NM (RZ) (C.D. Cal.) Dkt. Nos. 3 and 5;
 10

 Myers v. Kane, No. 06-55480 (9th Cir. Nov. 30, 2006 Order).
 11See Myers v. Curry, No. 2:08-cv-01318-VBF (FFM) (C.D. Cal.) Dkt. Nos. 14 and
 16.


 CV-90 (05/15)                    CIVIL MINUTES - GENERAL                       Page 3 of 6
Case 2:20-cv-04330-RSWL-PD Document 5 Filed 07/08/20 Page 4 of 6 Page ID #:101
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No.: CV 20-04330 RSWL (PD)                             Date: July 8, 2020
  Title:    Michael C. Meyers v. The People of the State of California


      On October 10, 2010, Petitioner filed an application for leave to file a
 second or successive habeas corpus petition in the Ninth Circuit, which was
 denied. 12
       On October 18, 2016 and January 3, 2018, Petitioner filed his fifth and
 sixth petitions, respectively, which challenged the same 1996 conviction. This
 Court simultaneously dismissed the petitions as unauthorized second or
 successive petitions and referred them to the Ninth Circuit for consideration
 as applications for leave to file a second or successive petition. 13 The Ninth
 Circuit denied both applications. 14
        On June 22, 2020, Petitioner filed the instant petition alleging that
 trial counsel provided ineffective assistance by failing to locate and call the
 anonymous witness, that as a consequence Petitioner’s Sixth Amendment
 confrontation right was also violated, and that the prosecution violated Brady
 v. Maryland, 373 U.S. 83 (1963) in not disclosing the tipster’s name. [FAP at
 36, 40.] Petitioner also notes the testimony from the fingerprint examiner
 that the partial prints on the recovered firearm did not match Petitioner’s.
 Id. at 5.
 III.     Discussion
        Habeas petitioners generally may file only one habeas petition
 challenging their conviction or sentence. See 28 U.S.C. § 2244(b)(1). Hence,
 if a prior petition raised a claim that was adjudicated on the merits, a
 petitioner must "move in the appropriate court of appeals for an order
 authorizing the district court to consider the [second or successive petition]."
 28 U.S.C. § 2244(b)(3)(A); McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir.
 2009); Goodrum v. Busby, 824 F.3d 1188, 1194 (9th Cir. 2016) ("As a general

 12   See Myers v. Hamlet, No. 10-72465 (9th Cir. Oct. 12, 2010 Order).
  See Myers v. Warden, No. 2:16-cv-07758-VBF (FFM) (C.D. Cal.) Dkt. No. 14;
 13

 Myers v. Neuichmen, No. 2:18-cv-00062-VBF (FFM) (C.D. Cal.) Dkt. No. 4.
  Myers v. Hatton, No. 17-70923 (9th Cir. Nov. 17, 2017 Order); Myers v.
 14

 Neuschmid, No. 18-70183 (9th Cir. Sept. 20, 2018 Order).


 CV-90 (05/15)                   CIVIL MINUTES - GENERAL                     Page 4 of 6
Case 2:20-cv-04330-RSWL-PD Document 5 Filed 07/08/20 Page 5 of 6 Page ID #:102
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No.: CV 20-04330 RSWL (PD)                             Date: July 8, 2020
  Title:    Michael C. Meyers v. The People of the State of California


 principle, ... a petition will not be deemed second or successive unless, at a
 minimum, an earlier-filed petition has been finally adjudicated.").
        Absent proper authorization from the court of appeals, district courts
 lack jurisdiction to consider second or successive petitions and must dismiss
 such petitions without prejudice to refiling if the petitioner obtains the
 necessary authorization. Burton v. Stewart, 549 U.S. 147, 152-53 (2007);
 Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) ("When the AEDPA
 is in play, the district court may not, in the absence of proper authorization
 from the court of appeals, consider a second or successive habeas application."
 (citation omitted)); 28 U.S.C. § 2244(b)(2).
       Here, the FAP challenges the same conviction as the 2001 Petition that
 was adjudicated on the merits. [See Dkt. No. 4.] Consequently, the instant
 Petition is second or successive to the 2001 Petition. As Petitioner has not
 presented any documentation indicating the Ninth Circuit has issued "an
 order authorizing the district court to consider the application," the Court
 lacks jurisdiction over the claims, and the FAP is subject to dismissal. 28
 U.S.C. § 2244(b)(3)(A).
 IV.    Order
       Thus, the Court ORDERS Petitioner to respond no later than July
 31, 2020 by electing one of the following options:
        1. File a written response explaining the FAP is not a second and
           successive petition or showing that the Ninth Circuit has authorized
           review of this petition. If Petitioner contends the FAP is not a
           second and successive petition, he should clearly explain this and
           attach any supporting documents showing that his claim is not
           second and successive to his prior claims; or

        2. Voluntarily dismiss this action without prejudice. Petitioner may
           request a voluntarily dismissal of this action pursuant to Federal
           Rule of Civil Procedure 41(a). The Clerk of Court has attached
           A Notice of Dismissal form. However, the Court warns any


 CV-90 (05/15)                 CIVIL MINUTES - GENERAL                       Page 5 of 6
Case 2:20-cv-04330-RSWL-PD Document 5 Filed 07/08/20 Page 6 of 6 Page ID #:103
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No.: CV 20-04330 RSWL (PD)                             Date: July 8, 2020
  Title:    Michael C. Meyers v. The People of the State of California


            dismissed claims may be later subject to the statute of limitations,
            because “[a] 1-year period of limitation shall apply to an application
            for a writ of habeas corpus by a person in custody pursuant to the
            judge of a State court.” 28 U.S.C. § 2244(d)(1).
       If Petitioner fails to demonstrate that the FAP is not a second and
 successive petition, or fails to respond by July 31, 2020, the FAP may be
 dismissed without prejudice as a second and successive petition and/or for
 failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b).
        IT IS SO ORDERED.

                                                   Initials of Preparer         :
                                                                               im




 CV-90 (05/15)                 CIVIL MINUTES - GENERAL                       Page 6 of 6
